McCLELLAN, J.
— Whether J. H. Head, who was on the regular panel for the week of appellant’s trial, was the John Head whose name was drawn from the jury box by the presiding judge as one of twenty-five special jurors for the trial of the case was a question of contested fact to be determined by the judge on the motion to quash the venire under the rule laid down by this court in the case of Darby v. The State, 92 Ala. 9. Evidence joro and con was adduced before the judge on this issue, and he upon a consideration of this evidence determined that the J. H. Head serving on the regular juries for the week was not the John Head whose name he had drawn as a talesman, and not intended to be designated by the name written on the slip so drawn from the box. This conclusion of fact on the part of the presiding judge we do not feel authorized to overturn on the evidence found in this record, especially when reference is had to the rule which obtains in this connection, requiring this court to sustain the finding below unless clearly convinced of its incorrectness. It follows that the overruling of defendant’s motion to quash the venire must be held free from error; and the judgment below is Affirmed.